EXHIBIT 10.1

 

AMENDMENT NUMBER TEN TO
LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER TEN TO LOAN AND SECURITY AGREEMENT (this “Amendment”), is
effective as of December 31, 2003, between WELLS FARGO FOOTHILL, INC., a
California corporation (“Foothill”), formerly known as Foothill Capital
Corporation, with a place of business located at 2450 Colorado Avenue, Suite
3000 West, Santa Monica, California 90404, and IMAGE ENTERTAINMENT, INC., a
California corporation (“Borrower”), with its chief executive office located at
9333 Oso Avenue, Chatsworth, California 91311, with reference to the following
facts:

 

WHEREAS, Borrower has requested that Foothill amend that certain Loan and
Security Agreement dated as of December 28, 1998 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), between
Foothill and Borrower as set forth herein;

 

WHEREAS, Borrower has informed Foothill that Borrower has failed to comply with
(a) the Tangible Net Worth financial covenant set forth in Section 6.12(a) of
the Agreement measured as of December 31, 2003 and (b) the EBITDA financial
covenant set forth in Section 6.12(b) of the Agreement with respect to the
fiscal period ending on December 31, 2003 (collectively, the “Designated Events
of Default”);

 

WHEREAS, Borrower has requested that Foothill (a) waive the Designated Events of
Default, and (b) consent to the amendment of the Agreement as set forth herein;
and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein,
Foothill is willing to so waive the Designated Events of Default and to so amend
the Agreement in accordance with the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the above recitals and the mutual promises
contained herein, Foothill and Borrower hereby agree as follows:

 


SECTION 1.         DEFINED TERMS.

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

 


SECTION 2.         AMENDMENTS TO THE AGREEMENT.

 

(a)           Section 1 of the Agreement is hereby amended by adding the
following definition in alphabetical order:


 

“Tenth Amendment Fee” has the meaning set forth in Section 2.10(i).

 

(b)           Section 2.10 of the Agreement is hereby amended by deleting the
word “and” at the end of clause (g), by deleting the period at the end of clause
(h) and replacing it with “, and”, and by adding the following new clause (i):

 

--------------------------------------------------------------------------------


 

“(i)          Tenth Amendment Fee.  An amendment fee in the amount of $17,000
(the “Tenth Amendment Fee”), which amendment fee shall be fully earned and
non-refundable as of the date hereof, and shall be charged to Borrower’s Loan
Account on such date.”

 

(c)           Section 6.12 of the Agreement is hereby amended and restated in
its entirety as follows:

 

“6.12       Financial Covenants.

 

(a)           Tangible Net Worth.  Borrower shall maintain Tangible Net Worth,
measured on a fiscal quarter-end basis, of (i) not less than the amount
indicated below with respect to the fiscal quarter-end dates indicated below
plus (ii) seventy percent (70%), on an aggregate cumulative basis, of the net
offering proceeds received by Borrower from the primary issuance of its equity
securities or from the issuance of rights, options, warrants, or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Borrower’s equity securities:

 

03/31/04

 

$

19,262,000

 

06/30/04

 

$

18,668,000

 

09/30/04

 

$

17,826,000

 

12/31/04

 

$

18,585,000

 

03/31/05

 

$

18,590,000

 

06/30/05

 

$

18,243,000

 

09/30/05

 

$

17,502,000

 

 

(b)           EBITDA.  Borrower shall maintain EBITDA, for each fiscal period
set forth below, of not less than the amount indicated below opposite such
fiscal period:

 

for the immediately preceding three-month period ending 03/31/04

 

$

1,105,000

 

for the immediately preceding three-month period ending 06/30/04

 

$

219,000

 

for the immediately preceding three-month period ending 09/30/04

 

$

858,000

 

for the immediately preceding three-month period ending 12/31/04

 

$

1,370,000

 

for the immediately preceding three-month period ending 03/31/05

 

$

1,587,000

 

for the immediately preceding three-month period ending 06/30/05

 

$

403,000

 

for the immediately preceding three-month period ending 09/30/05

 

$

911,000

 

 

--------------------------------------------------------------------------------


 


SECTION 3.         WAIVER.


 

Effective as of the date hereof, Foothill hereby waives the Designated Events of
Default. 

 


SECTION 4.         REPRESENTATIONS AND WARRANTIES. 


 

Borrower hereby represents and warrants to Foothill that (a) the execution,
delivery, and performance of this Amendment and of the Agreement, as amended by
this Amendment, are within its corporate powers, have been duly authorized by
all necessary corporate action, and are not in contravention of any law, rule,
or regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court, or governmental authority, or of the terms of its charter or
bylaws, or of any contract or undertaking to which it is a party or by which any
of its properties may be bound or affected, and (b) this Amendment and the
Agreement, as amended by this Amendment, constitute Borrower’s legal, valid, and
binding obligation, enforceable against Borrower in accordance with its terms.

 


SECTION 5.         CONDITIONS PRECEDENT TO AMENDMENT. 


 

The satisfaction of each of the following, unless waived or deferred by Foothill
in its sole discretion, shall constitute conditions precedent to the
effectiveness of this Amendment:

 

(a)           The representations and warranties in this Amendment, the
Agreement as amended by this Amendment, and the other Loan Documents shall be
true and

 

--------------------------------------------------------------------------------


 


CORRECT IN ALL RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH
DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE);

 

(b)           No Event of Default or event which with the giving of notice or
passage of time would constitute an Event of Default shall have occurred and be
continuing on the date hereof, nor shall result from the consummation of the
transactions contemplated herein;


 

(c)           No injunction, writ, restraining order, or other order of any
nature prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
governmental authority against Borrower or Foothill;


 

(d)           All other documents, agreements, instruments, and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Foothill and its counsel; and


 

(e)           Foothill shall have received the Tenth Amendment Fee in full in
immediately available funds, which Tenth Amendment Fee shall be paid by Borrower
to Foothill by being charged to Borrower’s Loan Account as of the date hereof.

 


SECTION 6.         FURTHER ASSURANCES. 


 

Borrower shall execute and deliver all agreements, documents, and instruments,
in form and substance satisfactory to Foothill, and take all actions as Foothill
may reasonably request from time to time fully to consummate the transactions
contemplated under this Amendment and the Agreement, as amended by this
Amendment.

 


SECTION 7.         MISCELLANEOUS.


 

(a)           Upon the effectiveness of this Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Agreement shall mean and refer to the Agreement as
amended by this Amendment.


 

(b)           Upon the effectiveness of this Amendment, each reference in the
Loan Documents to the “Loan Agreement”, “thereunder”, “therein”, “thereof” or
words of like import referring to the Agreement shall mean and refer to the
Agreement as amended by this Amendment.


 

(c)           This Amendment shall be governed by and construed in accordance
with the laws of the State of California.


 

(d)           This Amendment can only be amended by a writing signed by both
Foothill and Borrower.

 

--------------------------------------------------------------------------------


 

(e)           This Amendment may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment.  Delivery of an
executed counterpart of this Amendment by telefacsimile shall be equally as
effective as delivery of an original executed counterpart of this Amendment. 
Any party delivering an executed counterpart of this Amendment by telefacsimile
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

(f)            This Amendment reflects the entire understanding of the parties
with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

 

IMAGE ENTERTAINMENT, INC.,
a California corporation 

 

 

 

 

 

 

 

By

/s/ Jeff M. Framer

 

 

Title:

 Chief Financial Officer

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, formerly known as Foothill
Capital Corporation 

 

 

 

 

 

 

By

/s/ Trent Smart

 

 

Title:

 Vice President

 

 

--------------------------------------------------------------------------------